      Case 3:19-cv-00947-DMS-AGS Document 1 Filed 05/21/19 PageID.1 Page 1 of 4




 l   PRESTON EASLEY, State Bar No. 108347
     (maritime@emihlink.net)
 2   PETER YOVANOVICH, State Bar No. 305794
 3   (max@prestoneasley.com)
     LAW OFFICES OF PRESTON EASLEY APC
 4   2500 Via Cabrillo Marina, Suite 106
 5   San Pedro, California 90731-7724
     Telephone: (310)832-5315
 6
     Facsimile: (310)832-7730
 7
 8   Attorneys for Plaintiff
                   ADOLFO GAXIOLA
 9
10
11
                          UNITED STATES DISTRICT COURT
12
13                      SOUTHERN DISTRICT OF CALIFORNIA

14
15                                            Case No.: '19CV0947 DMS AGS
     ADOLFO GAXIOLA,                          (In Admiralty)
16
17                        Plaintiffs,
                  v.                          COMPLAINT FOR DAMAGES
18
19   UNITED STATES OF AMERICA,
20
                              Defendants.
21
22
           COMES NOW PLAINTIFF ADOLFO GAXIOLA and complains of
23
24   defendant and alleges:
25
              1. At all times relevant hereto plaintiff is and was employed as waysman
26
27   by National Steel and Shipbuilding Company in San Diego, Califmnia.
28



                                COMPLAINT FOR DAMAGES
                                          -1-
      Case 3:19-cv-00947-DMS-AGS Document 1 Filed 05/21/19 PageID.2 Page 2 of 4




 1            2. Defendant UNITED STATES OF AMERICA is a sovereign which

 2   has consented to be sued herein under the Suits in Admiralty Act, 46 USC Sec.
 3
     741-752; and the Public Vessels Act, 46 USC Sec. 781-790; and the Admiralty
 4
 5   Extension Act, 46 USC Sec. 30101.
 6
              3. The bases of federal jurisdiction are the Suits in Admiralty Act, 46
 7
 8   USC Sec. 741-752; the Public Vessels Act, 46 USC Sec. 781-790; the Admiralty

 9   Extension Act, 46 USC Sec. 30101, and Admiralty. This is an action in admiralty
10
     pursuant to Rule 9(h).
11
12            4. At all times relevant hereto plaintiff ADOLFO GAXIOLA was and is
13
     a resident of the City of San Diego, County of San Diego, State of California.
14
15            5. At all times material hereto defendant UNITED STATES OF
16
     AMERICA owned, operated, crewed, controlled and managed the vessel USS
17
18   BOXER (LHD-4) in coastwise, intercostal, and foreign navigation through the

19   United States Navy.
20
              6. On or about March 7, 2018, while the USS BOXER (LHD-4) was
21
22   pierside in navigable waters at Pier 2, Naval Base, San Diego, California when
23
     crewmen from the USS BOXER, employees of defendant UNITED STATES,
24
25   negligently dropped a trash can dolly from the vessel's gangway and said dolly fell

26   and struck plaintiff ADOLFO GAXIOLA in the head causing him severe and
27
     disabling injuries while he was standing on the dock at Pier 2. Defendant UNITE
28
     STATES negligently breached its duty to use due care under the circumstances.

                              COMPLAINT FOR DAMAGES
                                        -2-
      Case 3:19-cv-00947-DMS-AGS Document 1 Filed 05/21/19 PageID.3 Page 3 of 4




 1   Defendant UNITED STATES negligently breached its duty to exercise due care to

 2 avoid exposing the ship repairmen to harm they may encounter from equipment
 3
     under the active control of the vessel (defendant UNITED STATES) during the
 4
 5   repair operation.
 6
               7. As a result of the negligence of defendant, plaintiff was hurt and
 7
 8   injured in his health, strength and activity, sustaining serious injuries, all of which

 9   injuries have caused and continue to cause plaintiff great mental, physical and
10
     nervous pain and suffering and loss of enjoyment of life in an amount to be proven
11
12   at trial. Plaintiff is infonned and believes that thereon alleges that such injuries
13
     will result in some permanent disability to him.
14
15             8. As a further result of the negligence of defendant, plaintiff has
16
     incmTed and will continue to incur medical and related expenses, the full amount
17
18   of which is not known to plaintiff at this time, and plaintiff will move to amend his

19   complaint to state such amount when the same becomes known to him, on proof
20
     thereof. The amount of plaintiffs medical expenses will be proven at trial.
21
22             9. As a further result of the negligence of defendant, plaintiffs earning
23
     capacity was greatly impaired and plaintiff suffered a loss of wages, fringe benefits
24
25   wage earning capacity, and ability to perform household services, both past and

26   future. The exact amount is not known to plaintiff at this time, and plaintiff will
27
     state such amount when the same becomes known to him, on proof thereof, and
28
     such amount will be proven at trial.

                               COMPLAINT FOR DAMAGES
                                         -3-
      Case 3:19-cv-00947-DMS-AGS Document 1 Filed 05/21/19 PageID.4 Page 4 of 4




 1            10. Plaintiff brought on administrative claim against defendant UNITED

 2 STATES through the Department of the Navy, Office of the Judge Advocate
 3
     General, on May 29, 2018.
 4
 5           WHEREFORE, plaintiff prays judgment against defendant as follows:
 6
              1. For general damages, according to proof;
 7
 8           2. For damages for medical and related expenses, according to proof;

 9           3. For damages for lost earnings, both past and future; and loss of
10
                 earning capacity and fringe benefits, both past and future; and loss of
11
12               ability to perform household services, both past and future, according
13
                 to proof;
14
15           4. For prejudgment interest;
16
              5. For costs of suit herein incurred; and
17
             6. For such other and fmiher relief as the Court may deem proper.
18
19
20
21   Date: May 21, 2019                     s/Preston Easley
                                            PRESTON EASLEY
22                                          Attorney for Plaintiff
23                                          ADOLFO GAXIOLA
24
25
26
27
28



                              COMPLAINT FOR DAMAGES
                                        -4-
